Citation Nr: 1719638	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to October 11, 2012 and in excess of 50 percent thereafter. 

2. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1969.  He received many awards including the Combat Infantryman Badge and the Purple Heart Medal with Oak Leaf Cluster. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent initial rating for PTSD.  The Veteran appealed that decision.  The RO later granted a 50 percent rating from October 11, 2012.  As this was not a full grant of the benefit sought on appeal for the Veteran's PTSD, and the Veteran has not indicated that his appeal is withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim for TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In October 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran requested a videoconference hearing which was scheduled for September 23, 2013.  The Veteran subsequently cancelled the request.  There are no pending hearing requests. 


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's PTSD has been productive of social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, some hallucinations, depression, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Increased Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2016).

A 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125 (a).

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 30 percent prior to October 11, 2012 and in excess of 50 percent thereafter.   

The Veteran served in Vietnam.  His military operational specialty (MOS) was that of an Army Intelligence Specialist.  His combat service and exposure to stressful events was conceded based on receipt of the Combat Infantryman Badge and Purple Heart with Oak Leaf Cluster.  See DD Form 214. 

In 2010, the Veteran was referred to VA Mental Health Treatment by his counselor at a Veteran's center.  During his evaluation, he stated that he had been experiencing symptoms of PTSD since witnessing a fellow soldier's decapitation in Vietnam.  He stated that he had recurrent nightmares about this event and relived it during the day time as well.  He reported an increase in symptoms and intensity since retiring in 2008.  The Veteran also reported several dissociative episodes over his lifetime, some of which involved physically and verbally assaulting other people.  He detailed heavy, daily alcohol use.  The Veteran was diagnosed with PTSD and alcohol dependence.  See May 2010 VA Treatment Record.
The Veteran was afforded a VA Examination in June 2010.  He discussed his inability to sleep through the night because of the images he sees, often of the decapitation.  The Veteran discussed that the images also followed him around during the daytime, stating that sometimes the visions were "opaque/concrete; other times [they were] more transparent but in full color."  He stated that when he was working he was able to dismiss these images more easily.  However, as a retiree they were increasing in severity.   The Veteran also described several dissociative episodes over the course of his lifetime where he physically attacked people but did not remember doing so.  He also detailed frequent verbal confrontations.  He discussed drinking more heavily since retirement. The Veteran also described social isolation aside from his family and some fellow veterans as well as emotional numbness. He discussed avoidance of places and activities that reminded him of Vietnam.  He described his mood as more depressed recently and reported loss of energy, irritability, and excessive or inappropriate guilt or self-blame.  

The examiner noted that the Veteran's disturbance and symptomatology caused clinically significant distress or impairment in his social, occupational, and other important areas of functioning.  She indicated that his psychiatric symptoms were chronic, continuous, and frequent, and were moderate to severe.  She also reported that these impairments had a moderate to severe impact on the Veteran's quality of life.  She indicated that the Veteran had past suicidal ideation, plan, and intent.  The Veteran's Global Assessment of Functioning (GAF) score was a 48.  The Veteran was ultimately diagnosed with chronic, moderate to severe PTSD, alcohol dependence, and a non-specified depressive disorder.  See June 2010 VA Examination.   This examination was the primary basis for the RO's initial assignment of a 30 percent evaluation for the Veteran's PTSD.   

As the Veteran disagreed with the initial rating of his PTSD, a follow-up examination was provided in October 2012.  The Veteran stated that since his previous examination, his PTSD symptoms (nightmares, intrusive thoughts, and sleep problems) increased in both frequency and severity.  He continued to report that his symptoms have worsened since retirement, particularly the intrusive thoughts.  He maintained that he uses alcohol daily as a coping mechanism to deal with these thoughts.  

The examiner again noted that the Veteran's PTSD symptoms symptomatology caused clinically significant distress or impairment in his social, occupational, and other important areas of functioning.  He identified the Veteran's instances of recurrent and distressing recollections and dreams and his feelings that the traumatic event were recurring, including a sense of reliving the incident, and having hallucinations and dissociative flashback episodes.  He also noted that the Veteran experiences intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the event.  The examiner also observed that the Veteran reacts physiologically on exposure to such cues.  The Veteran's GAF score was a 50.  See October 2012 VA Examination.  This examination was the primary basis for the RO's increase of the Veteran's disability evaluation to 50 percent from October 11, 2012 to the present.  

The Board notes that the basis of the initial award of 30 percent is the June 2010 VA examination; however, in review of the symptoms noted in that examination and the evidence of record after that time, particularly the October 2012 VA examination, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran was reporting suicidal ideation, some hallucinations, depressed mood, guilt and shame, recurrent and intrusive recollections and dreams of Vietnam experiences, feelings of detachment or estrangement from others, symptoms of increased arousal, and overall occupational and social impairment.  Therefore, the Board finds that the Veteran's disability rating for the entire appeal period should be uniform.  

The Board further finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Board notes that the Veteran suffers severe impairment to both his social and occupational life because of his symptoms, such as suicidal ideation, hallucinations, depression, irritability, excessive drinking, nightmares, and intrusive thoughts.  The VA examiners at both examinations afforded the Veteran GAF scores indicative of serious impairments in social, occupational, or school functioning, and described the Veteran as having clinical significant distress in those areas.  While such symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability. See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA examination reports are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

A 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  The Veteran has been married for forty years and maintains positive relationships with his family, has some good friends, and interacts regularly with fellow Veterans.  There is no evidence of a gross inability to interact with the public as he frequently goes to public places, including the pub near his home and to counseling and group sessions at a local Veteran's center.  He is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

III. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155. Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340 (a)(1). Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16 (b).
 Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age. 38 C.F.R. 
 §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529   (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218  (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

The Veteran is currently service-connected for Ischemic Heart disease (rated at 60 percent disabling), PTSD (rated at 50 percent disabling - now 70 percent), residuals of prostate cancer (rated at 40 percent disabling), neuropathy of the left elbow (rated at 10 percent disabling), tinnitus (rated at 10 percent), left upper lip scar (rated at 10 percent disabling), lumbosacral strain (rated at 0 percent), and bilateral hearing loss (rated at 0 percent).  His combined schedular rating is 90 percent disabling, which satisfies the schedular criteria for individual unemployability. 

The record shows that the Veteran completed college and worked for thirty years as an audit manager.  He reports that he retired when he became too disabled to work due to his service-connected disabilities, specifically his PTSD, Ischemic heart disease, and prostate cancer.  

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's Social Security Administration (SSA) records indicate that he was determined disabled beginning in 2009 due to his anxiety related disorders.  See SSA Records.  Although not binding on the Board, it is probative evidence in favor of the Veteran.  

An opinion regarding the Veteran's employability status was rendered by a VA physician in December 2012.  That opinion stated that, when combined, the Veteran's service-connected disabilities would make any physical labor challenging. The examiner further noted that the Veteran's Ischemic heart disease specifically would make long term physical labor unfeasible because the Veteran's heart becomes ischemic when stressed.  Concerning sedentary employment, the examiner noted that the Veteran's service-connected back strain, tinnitus, and ulnar nerve paralysis would make prolonged periods of paper work difficult.  See December 2012 VA Memo. 

The Veteran's employment history does not indicate that he has ever worked a job requiring physical labor or has ever been trained to hold such a position.  Additionally, the record reflects that the Veteran's service-connected disabilities, particularly his Ischemic heart disease, would now preclude him from engaging in prolonged physical labor of any kind.  The Veteran engaged in sedentary labor for thirty years as an audit manager.  However, the evidence demonstrates that similar sedentary employment would now be difficult due to the Veteran's service-connected conditions, including physical and psychological limitations. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014). 

Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran is precluded from securing and following substantially gainful employment, due to the effects of his service-connected disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a TDIU is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Entitlement to an increased rating of 70 percent, but not higher, for the entirety of the appeal period, is granted. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


